
	
		II
		111th CONGRESS
		1st Session
		S. 641
		IN THE SENATE OF THE UNITED STATES
		
			March 19, 2009
			Mr. Grassley introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Controlled Substances Act to prevent the
		  abuse of dehydroepiandrosterone, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Dehydroepiandrosterone Abuse
			 Reduction Act of 2009.
		2.Dehydroepiandrosterone
			(a)In
			 generalPart D of title II of the Controlled Substances Act (21
			 U.S.C. 841 et seq.) is amended by adding at the end the following:
				
					424.Civil
				penalties for certain dehydroepiandrosterone sales
						(a)In
				general
							(1)Sale
								(A)In
				generalExcept as provided in paragraph (2), it shall be unlawful
				for any person to knowingly sell, cause another to sell, or conspire to sell a
				product containing dehydroepiandrosterone to an individual under the age of 18
				years, including any such sale using the Internet.
								(B)Failure to
				check identificationIf a person fails to request identification
				from an individual under the age of 18 years and sells a product containing
				dehydroepiandrosterone to that individual, that person shall be deemed to have
				known that the individual was under the age of 18 years.
								(C)Affirmative
				defenseIt shall be an affirmative defense to an alleged
				violation of subparagraph (A) that the person selling a product containing
				dehydroepiandrosterone examined the purchaser's identification and, based on
				that examination, that person reasonably concluded that the identification was
				valid and indicated that the purchaser was not less than 18 years of
				age.
								(2)ExceptionThis
				section shall not apply to any sale made pursuant to a validly issued
				prescription.
							(b)Fines
							(1)In
				generalThe Attorney General may impose a civil penalty on a
				person for violating subsection (a)(1)(A), including a violation of that
				subsection committed by an employee or agent of such person.
							(2)Maximum
				amountA civil penalty imposed under paragraph (1) shall
				be—
								(A)not more than
				$1,000 for the first violation of subsection (a)(1)(A) by a person;
								(B)not more than
				$2,000 for the second violation of subsection (a)(1)(A) by a person; and
								(C)not more than
				$5,000 for the third violation, or a subsequent violation, of subsection
				(a)(1)(A) by a person.
								(3)Number of
				violationsIf a person makes sales of dehydroepiandrosterone at
				more than 1 location or 1 Internet site, for purposes of determining the number
				of violations by that person under this subsection each individual location or
				Internet site operated by that person shall be considered a separate
				person.
							(c)Definition of
				identification cardIn this section, the term
				identification card means an identification card that—
							(1)includes a
				photograph and the date of birth of the individual;
							(2)is issued by a
				State or the Federal Government; and
							(3)is considered
				acceptable for purposes of sections 274a.2(b)(1)(v)(A) and
				274a.2(b)(1)(v)(B)(1) of title 8, Code of Federal Regulations (as in effect on
				or after the date of the enactment of the Dehydroepiandrosterone Abuse Reduction Act of
				2009).
							.
			(b)Regulations
				(1)Internet
			 salesNot later than 180 days after the date of enactment of this
			 Act, the Attorney General of the United States shall promulgate regulations for
			 Internet sales of products containing dehydroepiandrosterone to ensure
			 compliance with section 424 of the Controlled Substances Act, as added by this
			 Act.
				(2)Civil
			 penalties
					(A)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Attorney General of the United States shall promulgate
			 regulations to carry out section 424 of the Controlled Substances Act, as added
			 by this Act.
					(B)ContentsThe
			 regulations promulgated under subparagraph (A) shall—
						(i)provide for a
			 range of fines for a retailer, based on whether the retailer or an employee or
			 agent of that retailer has committed prior violations of section 424(a) of the
			 Controlled Substances Act, as added by this Act; and
						(ii)require
			 consideration of whether a fine to be imposed on a retailer should be reduced
			 or eliminated based on—
							(I)the establishment
			 and administration of an effective employee training program by a retailer
			 relating to this Act and the amendments made by this Act; or
							(II)other actions
			 taken by a retailer to ensure compliance with this Act and the amendments made
			 by this Act.
							(3)Definition of
			 retailerIn this subsection, the term retailer means
			 a grocery store, general merchandise store, drug store, convenience store, or
			 other entity or person whose activities as a distributor relating to products
			 containing dehydroepiandrosterone are limited almost exclusively to sales for
			 personal use, both in number of sales and volume of sales, either directly to
			 walk-in customers or in face-to-face transactions by direct sales.
				(c)Technical and
			 conforming amendmentThe table of contents for the Comprehensive
			 Drug Abuse Prevention and Control Act of 1970 (Public Law 91–513; 84 Stat.
			 1236) is amended by inserting after the item relating to section 423 the
			 following:
				
					
						Sec. 424. Dehydroepiandrosterone
				sales.
					
					.
			(d)Effect on State
			 lawThis section and the amendments made by this section shall
			 supersede any provision of the law of any State relating to the sale of
			 dehydroepiandrosterone.
			
